DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The present invention relates to crosstalk mitigation within a wired communication system, and more specifically to a method and apparatus for determination of vectoring matrices that are used for joint processing of Discrete Multi-Tone (DMT) communication signals to be transmitted over, or received from, a plurality of subscriber lines.
Prior art of record failed to teach or fairly suggest alone or in combination a vectoring controller and method configured to determine a vectoring matrix that is used for joint processing of Discrete Multi- Tone DMT communication signals to be transmitted over, or received from, a plurality of subscriber lines, the vectoring controller being configured to determine first coefficient values for the vectoring matrix at a first tone based on a first number of iterations through an iterative update algorithm and based on a first channel matrix estimate at the first tone, and to determine second coefficient values for the vectoring matrix at a second neighboring tone based on a second number of iterations through the iterative update algorithm and based on a second channel matrix estimate at the second tone, wherein the vectoring controller is further configured to start with default coefficient values as initial values for the determination of the first coefficient values through the iterative update algorithm, and to start with the first coefficient values as initial values for the determination of the second coefficient values in through the iterative update algorithm, and wherein the vectoring controller is further configured to set the second number of iterations to a value that is lower than the first number of iterations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 7, 2021